Case 2:19-cv-12533-SFC-DRG ECF No. 10, PageID.1265 Filed 10/16/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Aaron Gant, et al.,

       Plaintiff,

v.                                           Case No. 19-12533

Ford Motor Company,                          Sean F. Cox
                                             United States District Court Judge
      Defendants.
_______________________________/

                               ORDER REGARDING
                        RECENTLY FILED MOTION TO DISMISS

       Defendant Ford Motor Company recently filed a Motion to Dismiss. (ECF No. 9).

       Without expressing any view regarding the merits of the Motion to Dismiss, the Court

shall afford Plaintiff the opportunity to cure the purported deficiencies by filing an amended

complaint. The Court hereby ORDERS that any amended complaint must be filed within

twenty one days of today’s date.

       Accordingly, Plaintiff is presented with a choice of how to proceed, given that a Motion

to Dismiss has been filed. Within twenty one days of today’s date, Plaintiff may either: 1) file an

amended complaint, in which case this Court will deny without prejudice the currently pending

Motion to Dismiss as moot; OR 2) file a response to the pending Motion to Dismiss, and the

Court will decide the motion based upon the existing complaint.1

       IT IS SO ORDERED.




       1
        If Plaintiff elects not to file an amended complaint and the Court rules on the pending
motion, any dismissal may be with prejudice.


                                                 1
Case 2:19-cv-12533-SFC-DRG ECF No. 10, PageID.1266 Filed 10/16/19 Page 2 of 2




                                   s/Sean F. Cox
                                   Sean F. Cox
                                   United States District Judge

Dated: October 16, 2019




                                      2
